DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 2, and 22-36 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 07/26/2021 are acknowledged.  Claims 35 and 36 are amended. Claims under consideration in the instant office action are claims 1, 2, and 22-36.
 Applicants' arguments, filed 07/26/2021, have been fully considered but they are not deemed to be persuasive regarding claims 1, 2, and 22-34. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The rejection of claims 35 and 36 under 35 U.S.C 103 has been withdrawn, but the rejection of claims 1, 2, and 22-34 has been maintained.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 22-36 are rejected under 35 U.S.C. 103 as being unpatentable over Wani (US 2004/0266803) in view of Gant (US 2009/0202540).
Wani teaches camptothecin compounds for use as effective anti-tumor compounds, including compounds of formula I (see abstract; paragraph 0021):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

  Wani teaches the following compound, 7-p-Fluorophenyl-10,11-MD-20(S)-Camptothecin (see Example 8):

    PNG
    media_image2.png
    413
    389
    media_image2.png
    Greyscale

 
Wani does not teach a camptothecin derivative wherein R2 is further substituted by a fluoride group, as represented by substituent 9Hx6 as recited in claim 1.  Wani does not teach a composition comprising cyclodextrin, microcrystalline cellulose, corn starch, lactose, colloidal silicone dioxide, dibasic calcium phosphate, and magnesium stearate at the recited amounts.
However, Wani does teach that compounds of formula I can be substituted with multiple fluoride groups, for example compound 7-p-trifluoromethyl-10,11-methylenedioxy-CPT (see paragraphs 0021, 0056).
Gant is drawn towards compositions comprising alkylating agents, which can further comprise other therapeutic agents such as camptothecin (see abstract; see claim 27).  Gant teaches that such compounds can be formulated as pharmaceutically acceptable salts, including citrate salts (see paragraphs 0148-0149).  Gant teaches such compositions for oral administration in the form of powders and tablets (paragraph 0166).  Gant teaches complexing agents such as hydroxypropyl-β-cyclodextrin, fillers or binders such as microcrystalline cellulose and lactose present from about 50 to about 99%, disintegrants such as corn starch present from about 0.5 to about 15%, glidants such as colloidal silicon 
It would have been obvious to one of ordinary skill in the art to formulate a compound of formula I wherein R2 is further substituted by a fluoride group, as represented by substituent 9Hx6 as recited in claim 1, as suggested by Wani, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since further substituting a fluoride group on a compound of formula I would not change the integrity of the compound for use as an anti-cancer agent as taught by Wani (see abstract; paragraphs 0021, 0056), with a reasonable expectation of success absent evidence of criticality of the particular formulation.
	It would have been obvious to one of ordinary skill in the art to formulate a composition comprising cyclodextrin, microcrystalline cellulose, corn starch, lactose, colloidal silicone dioxide, dibasic calcium phosphate, and magnesium stearate at the recited amounts, as suggested by Gant, and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since such carriers and excipients are conventionally formulated in the art with therapeutic agents such as camptothecin as taught by Gant (see abstract; see claim 27; paragraphs 0166-0171, 0187), with a reasonable expectation of success absent evidence of criticality of the particular formulation.
Regarding the limitations wherein the oral powder comprises: about 10-50% of the cyclodextrin-drug complex, about 30% - 80% microcrystalline cellulose (MCC), about 0% - 40% com starch, about 10% - about 25% lactose, about 0% - 3% colloidal silicone dioxide, about 1 % - 10% dibasic calcium phosphate, and about 0.2% - 3% magnesium stearate, Gant teaches complexing agents such as hydroxypropyl-β-cyclodextrin, fillers or binders such as microcrystalline cellulose and lactose present from about 50 to about 99%, disintegrants such as corn starch present from about 0.5 to about 15%, glidants such as colloidal silicon dioxide, diluents such as di(basic)calcium phosphate, and lubricants such In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the mixture of components in order to increase the bioavailability of the composition.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
It would be within the skill of an ordinary artisan to be able to modify the concentrations in order to obtain the desired bioavailability of agent. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, wherein the formulation is an oral powder, further wherein when the oral powder is reconstituted it provides final concentration the compound of 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int' l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 
In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  

Conclusion
Claims 1, 2, and 22-36 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628         

/SAVITHA M RAO/Primary Examiner, Art Unit 1629